Citation Nr: 1748090	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-33 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1961 to July 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

A hearing was held before the undersigned Veterans Law Judge at the RO in September 2016.  A transcript of the hearing is of record.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issue on appeal, with the exception of VA treatment records already considered by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he had no ringing in his ears prior to service.  He testified in September 2016 that the ringing started 2-3 years into service.  The Veteran was responsible for communications at Titan II missile sites at Davis-Monthan AFB in Tucson, AZ.  He testified that he was not provided with any hearing protection.  The Veteran denies any significant post-service noise exposure.    

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, the January 2013 VA examiner determined that it was less likely as not that the Veteran's tinnitus was caused by or a result of his military noise exposure.  In so finding, the examiner noted that the Veteran's hearing was completely normal at separation, as well as his report that he first noticed problems many years after service, in the 1980s.  However, the examiner did not explain the significance of the gap in time.

It would have been helpful had the VA examiner brought her expertise to bear in this case regarding medically known or theoretical causes of tinnitus and described how tinnitus that results from noise exposure or acoustic trauma generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that the Veteran's current tinnitus was caused by noise exposure or acoustic trauma in service as opposed to some other cause.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical examiner must support an opinion with an analysis that the Board can consider and weigh); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) ("[M]ost of the probative value of a medical opinion comes from its reasoning.").  A medical opinion is not entitled to any weight "if it contains only data and conclusion."  Id.

We note that the Veteran's current tinnitus disability and noise exposure due to active-duty air service are conceded.  In the December 2016 medical opinion based on a records review, Dr. H.K. (initials used to protect privacy) of Providence Health & Services diagnosed the Veteran with bilateral sensorineural hearing loss (BSHL) and tinnitus.  Dr. H.K. opined that the Veteran's tinnitus was "very likely related to [his] current level of hearing loss."  Dr. H.K. also found that "it is possible that the 4 years of [in-service noise] exposure contributed to this hearing loss and subsequent level of disabling tinnitus you now experience."

Unfortunately for the Veteran, Dr. H.K.'s opinion is not particularly helpful since he has not filed a claim for BSHL, only tinnitus.  The Veteran is not service-connected for BSHL.  In addition, Dr. H.K. found only that "it is possible" that the Veteran's 4 years of in-service noise exposure contributed to his BSHL and subsequent tinnitus.

At the January 2013 VA examination, the Veteran denied any significant pre- or post-military noise exposure.  He played trumpet in grade school and worked in his father's music store for 10 years.  The Veteran reported working for 2 years polishing parts in a foundry and 15 years as a mechanic performing tire alignments.  The Veteran rode a motorcycle for 9 years, mowed the lawn without ear protection, and occasionally used power tools.

The Veteran has provided inconsistent reports regarding the onset of his tinnitus.  The Veteran denied having tinnitus in October 2007 but VA treatment records show reports of tinnitus and difficulty hearing  his wife in November 2013.  At the January 2013 VA examination, the Veteran reported an onset date in the 1980s; however, the Veteran subsequently testified at a September 2016 hearing that he has had tinnitus since his air service.  The Veteran testified that the ringing in his ears started 2-3 years into his air service.  (Notes of testimony, 2016-9-21 at 5.)

Based on the foregoing, some medical questions remain regarding the etiology of the Veteran's claimed disorder.  Therefore, an additional VA medical opinion is needed.      

On remand, the Veteran will have an opportunity to provide or request that VA attempt to obtain any additional treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the Veteran's file to the January 2013 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's tinnitus. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has contended that he had noise exposure in service, which he is competent to report.  His service records also show that he served in the Air Force as a communications repairman.  The Veteran averred that he worked with underground power generators without ear protection.  Exposure to hazardous noise levels was conceded.  (Statememt of the Case, 2013-11-04 at 8.)   

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current tinnitus is causally or etiologically related to his air service, including noise exposure therein.  (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.) 

In so doing, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that the Veteran's current tinnitus was caused by noise exposure in service as opposed to some other cause, e.g. advanced age.

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph.

3. When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






